Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the leading edge of a first angled slap/louver overlapping the trailing edge of a second angled slant/louver, of claims 4 and 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claims 1 and 15, in lines 7-8 and 10-11, respectively, “…plates are attached together via attachment flanges.” should read --…plates are attached together via the attachment flanges.--.
Regarding claim 3, in lines 2-3, “…above a planar portion of the fin plate and a trailing edge that extends beneath the planar portion of the fin plate.” should read --…above a planar portion of each fin plate of the plurality of fin plates and a trailing edge that extends beneath the planar portion of each fin plate of the plurality of fin plates.--.
Regarding claim 17, in lines 2-3, “…above the fin plate and a trailing edge that extends beneath the fin plate.” should read --…above each fin plate of the plurality of fin plates and a trailing edge that extends beneath each fin plate of the plurality of fin plates.--.
Regarding claim 18, in line 9, “…each fin plate of the plurality of fin plates includes...” should read --…each fin plate of the plurality of fin plate columns includes…--.
In lines 11-12, “…adjacent fin plates of the plurality of fin plates are attached together via attachment flanges.” Should read --…adjacent fin plates of the plurality of fin plate columns are attached together via the attachment flanges.--.
Regarding claim 19, in lines 2-3, “…above a planar portion of the fin plate and a trailing edge that extends beneath the planar portion of the fin plate.” should read --…above a planar portion of each fin plate of the plurality of fin plate columns and a trailing edge that extends beneath the planar portion of each fin plate of the plurality of fin plate columns.--.
Regarding claims 2, 4-14, 16 and 20, the claims are objected to by virtue of their dependency on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-5 and 20, it is unclear how the leading edge of a first angled slat (190) can overlap the trailing edge of a second angled slat (190) when the first and second angled slats are viewed 
Regarding claim 6, the term “about fifteen degrees” is a relative term which renders the claim indefinite. The word “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what amount/extend/degree of each angled slant would necessary constitute “about”. Absent a standard for determining, the metes and bounds of the limitation “about fifteen degrees” is unclear as currently present.
For the purpose of this examination, the claim has been interpreted to mean:
--…wherein each angled slat comprises an angle of fifteen degrees (15°) off of the horizontal.--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Love et al. (US 5,722,485, herein “Love”).
Regarding claim 1, Love discloses: 
a heat exchanger (58) for exchanging heat between a first fluid and a second fluid (air) [col. 1, lines 57-64], comprising:
a plurality of fin plates (10) (figs. 1-6);
a plurality of louvers (40, 42) disposed on each fin plate (10) of the plurality of fin plates [col. 3, lines 64-67];

and
wherein adjacent fin plates (10) of the plurality of fin plates are attached together via the attachment flanges (26, 28) [col. 3, lines 31-34 and 52-58].
Regarding claim 2, Love discloses: 
the attachment flanges (26, 28) comprising semicircular bosses (fig. 4).
Regarding claim 3, Love discloses: 
 each louver (40, 42) of the plurality of louvers comprising an angled slat that includes a leading edge that extends above a planar portion (18) of each fin plate (10) of the plurality of fin plates and a trailing edge that extends beneath the planar portion (18) of each fin plate (10) of the plurality of fin plates (clearly seen in fig. 4).
Regarding claim 7, Love discloses: 
the heat exchanger (58) comprising a plurality of fin plate columns (since the heat exchanger comprises tubes disposed parallel to each other in rows –fig. 7-, the rows being parallel to each other, and the fins -10- being stacked parallel to each other and having holes -30- for receiving the tubes -36-therethrough) (figs. 6-7).
Regarding claim 8, Love discloses: 
each fin plate (10) of the plurality of fin plates comprising a plurality of tube apertures (30) (fig. 3).
Regarding claim 9, Love discloses: 
each aperture (30) of the plurality of tube apertures comprising a collar (22) (figs. 3-4) [col. 3, lines 26-28].
Regarding claim 10, Love discloses: 
each collar (22) comprising a top mating flange (28) and a bottom mating flange (26) (fig. 4).
Regarding claim 11, Love discloses the plurality of fin plates (10) being made of aluminum [col. 3, lines 10-13].


Regarding claim 12, Love discloses: 
a louver airflow path that passes between adjacent louvers of the plurality of louvers (40, 42) (it is noted, it is old and known in the art of fin-and-tube heat exchangers that the actual purpose of having louvers interrupting the fins is to have airflow paths passing through adjacent louvers to cause disruptions in the airflow boundary layers that form along the fins, to improve heat transfer efficiency).
Regarding claim 13, Love discloses: 
the louver airflow path reducing an airflow boundary of the plurality of fin plates (10) (as applies to claim 12, above, the louvers interrupting the fins cause disruptions in the airflow boundary layers that form along the fins, improving heat transfer efficiency, as Love acknowledges in col. 1, lines 30-38).
Regarding claim 14, Love discloses: 
the second fluid comprising a flow of air [col. 4, lines 18-20].
Regarding claim 15, Love discloses: 
a method of exchanging heat between a first fluid and a second fluid in a fin and tube heat exchanger (58) [col. 1, lines 57-64), comprising:
flowing the first fluid through a plurality of tubes (36) [col. 1, lines 57-64];
flowing the second fluid between a plurality of fin plates (10), the plurality of tubes (36) extending through the plurality of fin plates (10), each fin plate (10) of the plurality of fin plates comprising a plurality of louvers (40, 42) (figs. 1-6);
exchanging heat between the first fluid and the second fluid [col. 1, lines 57-64];
wherein each fin plate (10) of the plurality of fin plates includes a pair of attachment flanges (26, 28) (fig. 4); and
wherein adjacent fin plates (10) of the plurality of fin plates are attached together via the attachment flanges (26, 28) [col. 3, lines 31-34 and 52-58].
Regarding claim 16, Love discloses: 
each attachment flange (26, 28) comprising a semi-circular boss (fig. 4).



Regarding claim 17, Love discloses: 
each louver (40, 42) of the plurality of louvers comprising an angled slat that includes a leading edge that extends above each fin plate (10) of the plurality of fin plates and a trailing edge that extends beneath each fin plate (10) of the plurality of fin plates (clearly seen in fig. 4); and
wherein the angled slats reduce a boundary of airflow on the plurality of fin plates (10) (as applies to claim 12, above, the louvers interrupting the fins cause disruptions in the airflow boundary layers that form along the fins, improving heat transfer efficiency, as Love acknowledges in col. 1, lines 30-38).
Regarding claim 18, Love discloses: 
a heat exchange (58)r for exchanging heat between a first fluid and a second fluid [col. 1, lines 57-64], comprising:
a plurality of fin plate columns (a plate column clearly depicted in figure 6 and a plurality of plate columns when the plate column of figure 6 is accommodated to two rows of tubes -36- as depicted in figure 7);
a plurality of tubes (36) extending through the plurality of fin plate columns (figs. 6-7) and configured to flow the first fluid therethrough [col. 1, lines 57-64];
wherein each fin plate (10) of the plurality of fin plate columns comprises a plurality of louvers (40, 42) extending between the plurality of tubes (36) (as clearly seen in figure 3, where louvers -40, 42- extend between tube receiving openings -30-), the plurality of louvers (40, 42) configured to direct a flow of the second fluid through the plurality of louvers (40, 42) (it is noted, it is old and known in the art of fin-and-tube heat exchangers that the actual purpose of having louvers interrupting the fins is to have airflow paths passing between adjacent louvers to cause disruptions in the airflow boundary layers that form along the fins, to improve heat transfer efficiency).
wherein each fin plate (10) of the plurality of fin plate columns includes a pair of attachment flanges (26, 28) (fig. 4), each attachment flange (26, 28) comprising a semi-circular boss (fig. 4); and
wherein adjacent fin plates (10) of the plurality of fin plate columns are attached together via the attachment flanges (26, 28) [col. 3, lines 31-34 and 52-58].


Regarding claim 19, Love discloses: 
each louver (40, 42) of the plurality of louvers comprising an angled slat that includes a leading edge that extends above a planar portion (18) of each fin plate (10) of the plurality of fin plate columns and a trailing edge that extends beneath the planar portion (18) of each fin plate (10) of the plurality of fin plate columns (clearly seen in fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Love in view of Heidenreich et al. (US 2008/0190588, herein “Heidenreich”).
Regarding claim 6, Love discloses: 
each angled slat comprising an angle of 370° off of the horizontal [col. 3, line 67 – col. 4, line 2], but does not disclose each angled slat comprising an angle of fifteen degrees (15°) off of the horizontal.
Heidenreich, also directed to a heat exchanger (10) for exchanging heat between a first fluid and a second fluid (air) [par. 0041] (figs. 1-4), comprising a plurality of fin plates (16), a plurality of louvers (18) disposed on each fin plate (16), each fin plate (16) including a plurality of collars (21) [par. 0041] comprising flanges (figs. 3B and 4) teaches that, in general, the louvers in a given fin section are characterized by a relationship (parameter F) of louver pitch, louver angle and fin spacing [par. 0021], which influences flow pattern and heat transfer behavior [par. 0050] and that one example of fin geometries includes the use of an angle of between 10-45° off the horizontal [claim 4] (it is noted, Heindenreich’s angle range includes the angle of Love) to achieve a lower air side pressure drop without sacrificing thermal performance [par. 0017].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Love the teachings of Heidenreich to have each angled slat comprising an angle of about fifteen degrees (15°) off of the horizontal, in order to achieve a lower air side pressure drop without sacrificing thermal performance. 

Regarding claims 4-5 and 20, the claims have not been considered in this rejection based on the 112 rejection, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763